Citation Nr: 0839607	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-01 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a foot disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served from January 1965 to April 1966.  This 
matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision of October 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The veteran is seeking service connection for sinus and foot 
disabilities.  In March 1966, the veteran complained of 
painful sinuses.  Tenderness was noted and medication 
prescribed.  At separation in March 1966, clinical 
evaluations revealed abnormal nose and sinuses.  Mucosa 
odenatous, slight hypertrophy of turbinates bilateral was 
noted.  Tenderness over frontal sinus bilaterally was also 
noted.  The veteran's feet were reported normal at 
separation.  Post service medical records show treatment for 
sinus and feet conditions.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
The veteran has alleged continued problems with her sinuses 
and feet since service and the evidence shows treatment for a 
sinus condition and a notation of fungus infection on the 
feet in service.  The veteran has not been afforded a VA 
compensation and pension for the claimed disabilities.  The 
Board finds that a VA examination and opinion is necessary to 
decide the veteran's claims for service connection.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
appropriate VA examination to ascertain 
(a) whether she has a sinus disability; 
and (b) whether the condition is 
attributable to service.  The examiner 
should state for the record whether any 
currently shown disability is likely, as 
likely as not, or not likely related to 
service.  A complete rationale for all 
opinions should be provided.  

2.  The AOJ should review the evidence 
(foot) that was added since the 
certification of appeal.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

